Citation Nr: 0313270	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  00-23 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran had active service from September 1958 to August 
1962.

Service connection is in effect for residuals, back injury 
with degenerative disc disease, lumbar spine, L-5/S-1 and 
Grade I-II spondylolisthesis of L-5/S-1, status post 
compression fracture, L-1/L-2, evaluated as 20 percent 
disabling.

This appeal to the Board of Veterans Appeals (the Board) was 
taken from actions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

In October 2002, the Board denied entitlement to service 
connection for degenerative joint disease of the right hip.

With appropriate notice to the veteran and his 
representative, commencing in October 2002, pursuant to 67 
Fed. Reg. 3,099, 3.104 (Jan. 23, 2002)(to be codified at 38 
C.F.R. § 19.9(a)(2), the Board undertook development of the 
evidence with regard to the remaining two issues on appeal, 
as shown on the front cover of this decision, to include 
acquisition of additional service certifications and records, 
clarification from the veteran with regard certain care, and 
a review of the file by a medical expert and an opinion to be 
rendered in association with that review and re-examination 
of the veteran.  That development has now been accomplished 
to the extent feasible, and additional data including a 
medical opinion are now in the file.  


FINDINGS OF FACT

1.  There is adequate evidence in the file for an equitable 
disposition of the pending appellate issues relating to 
defective hearing and tinnitus.

2.  There is competent evidence that the veteran was exposed 
to repeated acoustic trauma in service and documentation that 
soon thereafter, he developed bilateral defective hearing and 
tinnitus which had continued to present.

3.  Competent evidence and medical opinion support that there 
is a reasonable basis for associating the veteran's current 
hearing loss and tinnitus with noise exposure in service.


CONCLUSION OF LAW

Bilateral defective hearing and tinnitus are the result of 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The new law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002).

The VA has promulgated revised regulations to implement these 
changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The RO also supplied the veteran with the 
applicable regulations in the SOC and SSOCs.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  In that regard, the 
veteran has expressed understanding of, and has in fact acted 
on, the need and desire for additional evidence and pertinent 
clarification, and to the extent possible, has assisted in 
that regard.  He has exercised full cooperation reflecting an 
understanding of relative responsibilities as divided between 
a veteran and VA.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Board also finds that all relevant facts 
have been properly developed, and that all evidence necessary 
for equitable resolution of the issues on appeal has been 
obtained.  All relevant evidence identified by the veteran 
was obtained and considered.  The claims file contains the 
veteran's service medical records.  Pertinent available post-
service treatment records have also been obtained.

The veteran has been afforded disability evaluation 
examinations by the VA to assess the nature of his 
disabilities.  This includes a recent re-examination, a 
review of the file, and a written opinion by the examiner.  
With regard to the adequacy of the examinations, the Board 
notes that the examination reports reflect that the examiners 
recorded the past medical history, noted the veteran's 
current complaints, conducted examinations, and offered 
appropriate assessments and diagnoses.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims. The Board 
finds that the examination reports coupled with the other 
evidence of record provide sufficient information to 
adequately evaluate the veteran's claims. Therefore, no 
further assistance to the veteran with the development of 
evidence is required.

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§  1110, 1131 (West 1991 & Supp. 2002).  Service 
connection for sensorineural hearing loss (an organic disease 
of the nervous system) may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2002).  

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2002).  

Service connection may be also be granted for disability 
which is the result of service-connected disability.  38 
C.F.R. § 3.310 (2002). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And when the medical 
evidence is inadequate, the VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The veteran had active service in the U.S. Marine Corps from 
September 1958 to August 1962.  His DD 214 and other 
supporting documents reflect that he received special 
training as a radio telegraph operator with a primary 
military occupational specialty as a field radio telegraph 
operator.  According to additional service documentation 
recently obtained by the Board, the veteran worked in both 
those areas as well as briefly in jobs as a guard at Camp 
Hansen and as a messman.  He earned a rifle marksman badge.  
He served more than a year overseas, and in addition to 
having been flown on various military aircraft, he was 
certified as having embarked on various stated dates on the 
USS Gen J. C. Breckinridge, USS Navarro, USS Cavalier, USS 
Okanogan, USS Princeton, USS Valley Forge, and USS Lenawee, 
in and out of California, Japan, Thailand, The Philippines, 
and Korea including during specific exercises, all of which 
must be reasonably considered to have resulted in noise 
exposure.

Service medical records are limited, and although they show 
hearing acuity on vocal testing to be 20/20 or 15/15, the 
veteran was apparently not given audiometric evaluations 
therein including at separation.

A report of private audiometric evaluation in 1999 is of 
record showing raw scores and a graph of decibel losses.  The 
examiner commented that the veteran had a precipitous mild to 
profound sensorineural hearing loss above 500 Hertz on the 
right and a precipitous moderately severe to severe 
sensorineural hearing loss on the left.  It was recommended 
that he be issued hearing protection for whenever in a noisy 
environment and have annual monitoring of the loss.

In his VA Form 9, Substantive Appeal, the veteran stated that 
in service he was a voice radio operator and had to carry an 
associated battery in infantry support.  On both exercises 
and marches, the equipment was such that one had to scream 
into it over the loud noise and static.  He stated that the 
tinnitus had been present ever since the association with 
noise in service and had started at about the same time as 
hearing loss.

On a VA Form 21-4138, filed in August 2001, the veteran 
reported that he had developed a hearing loss in service but 
was never really appropriately evaluated for it including 
when attached to a unit which trained with 81 mm. mortars and 
had severe noise exposure due to the blasts.  He was never 
issued hearing protection and everyone had to speak loudly in 
order to be heard over the blasting.  The veteran said that 
he long had thought it was normal to have to ask people to 
speak more loudly or to repeat themselves.  He reiterated 
that he had first become aware of hearing loss and ringing in 
his ears in service, and that he had continued thereafter to 
experience both hearing loss and tinnitus.  He had not 
thought that he was permitted to get VA care absent more 
substantial combat time, and had not sought help elsewhere.  
The tinnitus, the veteran reported, had started at the time 
of the first training session with the 81 mm. mortar and 
other weapons.  He explained that the blast would not be only 
once or twice, but was repeated; and after having had 
problems on and off, finally, after one such exposure, the 
problem just never again went away.  

Pursuant to the Board's request for additional evidence, the 
veteran was given audiometric and other pertinent testing by 
VA in March 2003, reports from which are in the file.  The 
claims file was reviewed and comparison was made with an 
audiogram done in 1999 which showed a slight decrease in 
hearing acuity at present from results in 1999.  The examiner 
noted that the veteran had not been afforded audiometric 
evaluation in service.  His greatest current problem was 
understanding conversation with background noise present.  
The veteran reported that he had been a radio man in service 
in a mortar unit, and during several exercises, there was 
loud mortar and artillery noise.  On one such occasion, a 105 
mm. gun fired unexpectedly very near to him and he recognized 
that at that time, he lost some hearing and his bilateral 
tinnitus started.  Since service, he had worked as a mechanic 
and in construction.

The veteran specifically stated that his bilateral tinnitus 
had started in July 1961 when the 105 mm. gun fired close to 
him.  The tinnitus is a continuous ringing sound which 
bothers him "a lot".  He said his hearing loss and tinnitus 
seemed to be caused by the same incidents.  

On the authorized audiological evaluation in March 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
40
65
75
75
LEFT
15
30
65
70
70

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.

The examiner concluded that the veteran had bilateral, mild 
to severe sensorineural hearing loss and complained of 
bilateral subjective continuous tinnitus.  He was to be 
fitted for binaural hearing aids.  There was no need for 
medical follow-up at the present time.

The examiner stated that he could not give a definitive 
opinion as to whether the veteran's hearing loss and tinnitus 
were caused by noise exposure without resorting to 
speculation.  However, he stated that "it is as likely as not 
that his tinnitus and hearing loss are due to noise exposure 
as stated by this veteran."


Analysis

The Board had carefully reviewed the evidence in this case in 
association with the pertinent regulations.

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provides that for the purpose of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss.)

Based on the certified March 2003 audiological evaluation 
results, the veteran has a bilateral hearing loss disability 
as defined by 38 C.F.R. § 3.385.  The issue thus before the 
Board is whether the bilateral hearing loss disability is 
related to the veteran's service.  And in association 
therewith, whether the veteran's current tinnitus is due to 
service, or hearing loss, or perhaps alternatively, of a 
common etiology, i.e., noise exposure in service.

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of service 
connection for bilateral hearing loss and tinnitus.  The 
veteran has stated that he was exposed to loud noises while 
in service and the Board finds that his assertions are fully 
credible in that regard and entirely consistent with the 
documented service sites and experiences.

There is also a VA opinion wherein the audiologist stated 
that the veteran's bilateral hearing loss was sensorineural 
in nature, i.e., it was consistent with noise exposure. And 
further, that "it is as likely as not that his tinnitus and 
hearing loss are due to noise exposure as stated by this 
veteran."  Thus, there is a medical opinion that supports the 
veteran's claim and the Board is constrained from offering an 
alternative opinion or judgment in opposition thereto.  This 
raises a reasonable doubt which must be resolved in the 
veteran's favor under 38 C.F.R. § 3.102 (2002); Gilbert, 1 
Vet. App. at 55.  Accordingly, the Board concludes that 
entitlement to service connection for bilateral hearing loss 
and tinnitus disability is warranted.  


ORDER

Service connection for bilateral defective hearing and 
tinnitus is granted.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

